DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21, 28-29, 34-35, and 40 are rejected under 35 U.S.C. 102(a)(1) & 102(a)(2) as being anticipated by Ji (US 2015/0281145).
Regarding Claim 21, Ji teaches a method (Fig. 9), comprising: receiving, by a first messaging application, a message and corresponding metadata from a second messaging application, the message comprising an image or a reference to an image ([0101-0102], Fig. 9, first device 81 transmits the searched image data and the detected position information to the chatting data management server 10 (S909), which receives image data and position information related to the image data from the first 
determining, by the first messaging application and based on the metadata, position metadata that indicates a position to display the image within a message transcript of the first messaging application; and displaying, at the position indicated by the position metadata, the image in the message transcript of the first messaging application ([0102], Fig. 9, second device 82 displays the received image data in a region corresponding to the received position information (S911)).
Regarding Claim 28, Li teaches all aspects of the claimed invention as disclosed in Claim 21 above. Li further teaches wherein displaying, at the position indicated by the position metadata, the image in the message transcript of the first messaging application comprises: displaying, at the position indicated by the position metadata and without a message container, the image in the message transcript of the first messaging application ([0102], Fig. 9, second device 82 displays the received image data in a region corresponding to the received position information (S911), [0056-0057], a region selected to display an image may be overlapped with a region where a text is displayed in whole or in part, if a region to be selected through the user interface is in a predetermined distance range from a text already displayed in the chatting area, the already displayed text may be emphasized by the text display unit 202).
Regarding Claim 29, Li teaches a device, comprising: a memory; and at least one processor ([0087-0088], Fig. 7,  also [0072-0073], Fig. 5) configured to: receive, by a first messaging application, a message and corresponding metadata from a second messaging application, the message comprising an image or a reference to an image ([0101-0102], Fig. 9, first device 81 transmits the searched image data and the detected position information to the chatting data management server 10 (S909), which receives image data and position information related to the image data from the first device 81 (S909) 
determine, by the first messaging application and based on the metadata, position metadata that indicates a position to display the image within a message transcript of the first messaging application; and display, at the position indicated by the position metadata, the image in the message transcript of the first messaging application ([0102], Fig. 9, second device 82 displays the received image data in a region corresponding to the received position information (S911)).
Regarding Claim 34, Li teaches all aspects of the claimed invention as disclosed in Claim 29 above. Li further teaches wherein the at least one processor is further configured to: display, at the position indicated by the position metadata and without a message container, the image in the message transcript of the first messaging application ([0102], Fig. 9, second device 82 displays the received image data in a region corresponding to the received position information (S911), [0056-0057], a region selected to display an image may be overlapped with a region where a text is displayed in whole or in part, if a region to be selected through the user interface is in a predetermined distance range from a text already displayed in the chatting area, the already displayed text may be emphasized by the text display unit 202).
Regarding Claim 35, Li teaches a computer program product comprising code stored in a non-transitory computer-readable storage medium ([0114]), the code comprising: code to receive, by a first messaging application, a message and corresponding metadata from a second messaging application, the message comprising an image or a reference to an image ([0101-0102], Fig. 9, first device 81 transmits the searched image data and the detected position information to the chatting data management server 10 (S909), which receives image data and position information related to the image data from the first device 81 (S909) and transmits the received image data (or information of the image data) and the received position information to the second device 82 (S910));

Regarding Claim 40, Li teaches all aspects of the claimed invention as disclosed in Claim 35 above. Li further teaches wherein the code to display, at the position indicated by the position metadata, the image in the message transcript of the first messaging application comprises: code to display, at the position indicated by the position metadata and without a message container, the image in the message transcript of the first messaging application ([0102], Fig. 9, second device 82 displays the received image data in a region corresponding to the received position information (S911), [0056-0057], a region selected to display an image may be overlapped with a region where a text is displayed in whole or in part, if a region to be selected through the user interface is in a predetermined distance range from a text already displayed in the chatting area, the already displayed text may be emphasized by the text display unit 202).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 22-26, 30-32, and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Ji (US 2015/0281145), in view of Fisher (US 2015/0309720).
Regarding Claims 22, 30, and 36, Li teaches all aspects of the claimed invention as disclosed in Claims 21, 29, and 35 above. Li further teaches wherein the metadata identifies another message communicated prior to receipt of the message ([0056-0057], a region selected to display an image may be overlapped with a region where a text is displayed in whole or in part, if a region to be selected through the user interface is in a predetermined distance range from a text already displayed in the chatting area, the already displayed text may be emphasized by the text display unit 202), and displaying, at the position indicated by the position metadata, the image in the message transcript of the first messaging application further comprises: displaying, at the position indicated by the position metadata, the image on or near the message container in the message transcript of the first messaging application ([0101], first device 81 displays the text received from the chatting data management server 10 in the chatting area of the first device (S905), searches image data of an image selected through a user interface of the first device 81 (S906), detects position information of a region selected through the user interface of the first device 81 (S907), displays the searched image data in a region corresponding to the position information (S908), and transmits the searched image data and the detected position information to the chatting data management server 10 (S909), [0102], Fig. 9, second device 82 displays the received image data in a region corresponding to the received position information (S911)).
Li fails to teach wherein the metadata comprises a container identifier corresponding to a message container in the message transcript of the first messaging application.
In the same field of endeavor, Fisher teaches wherein the metadata comprises a container identifier corresponding to a message container in the message transcript of the first messaging ~identifying the message necessarily identifies the container holding the message)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the displaying of an image in a chatting area where text is displayed based on a position proximate to a previous message, where the image information and position information is received from an external terminal, as taught in Ji, to further include designation of the display position of graphic content by reference to a particular message within the transcript, as taught in Fisher, in order to ensure graphic and image inputs added to the messaging transcript are able to accurately reference and graphically connect messages, as well as provide a relationship between messages and the added content. (See [0007-0008])
Regarding Claim 23, Li, as modified by Fisher, teaches all aspects of the claimed invention as disclosed in Claim 22 above. The combination, particularly Li, further teaches ([0033-0035], each of the devices 21 to 23 displays a text and image data input through a user interface in a chatting area of a display provided in the device, each of the devices 21 to 23 may display image data in a region corresponding to a certain location selected from the chatting area through the user interface, each of the devices 21 to 23 can display the image data in any region which a user of each of the devices 21 to 23 wants, each of the devices 21 to 23 displays a text and image data delivered from another device in real time in the chatting area (~any number of messages sent/received by either device, any of those messages may be selected for positioning of image data)).
Regarding Claim 24,
Regarding Claims 25, 31, and 37, Li, as modified by Fisher, teaches all aspects of the claimed invention as disclosed in Claims 22, 20, and 36 above. The combination, particularly Fisher, further teaches wherein the metadata comprises the container identifier ([0078], any known method of associating data may be used to associate a particular graphic input with a particular message, such as in order to generate additional relationship data to aid in keeping messages and graphics aligned or identify a message to which a graphic input relates (~identifying the message necessarily identifies the container holding the message)).
Regarding Claims 26, 32, and 38, Li teaches all aspects of the claimed invention as disclosed in Claims 21, 29, and 35 above. Li fails to teach wherein the metadata comprises scaling metadata and displaying, at the position indicated by the position metadata, the image in the message transcript of the first messaging application further comprises: scaling, based on the scaling metadata, the image; and displaying, at the position indicated by the position metadata, the scaled image in the message transcript of the first messaging application.
In the same field of endeavor, Fisher teaches wherein the metadata comprises scaling metadata and displaying, at the position indicated by the position metadata, the image in the message transcript of the first messaging application further comprises: scaling, based on the scaling metadata, the image; and displaying, at the position indicated by the position metadata, the scaled image in the message transcript of the first messaging application ([0077], graphics processors can use the position data of the HTML elements (collectively the relationship data) to render a message and graphic inputs received on the canvas in association with that message with identical alignment on devices with different sized screens, the ‘stretching’ of the conversation field to fill the horizontal width of the screen may be accomplished using the zoom-scale feature of the webview, which changes the viewing zoom of the entire webpage and all its elements, including the three primary layers, thus ensuring that the conversation is rendered without distortion).
See [0007-0008])
Claims 27, 33, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Ji (US 2015/0281145), in view of Lev et al (US 2005/0143136).
Regarding Claims 27, 33, and 39, Li teaches all aspects of the claimed invention as disclosed in Claims 21, 29, and 35 above. While Li teaches displaying, at the position indicated by the position metadata ([0101-0102]), Li fails to teach wherein the metadata comprises rotation metadata and rotating, based on the rotation metadata, the image; and displaying the rotated image in the message transcript of the first messaging application.
In the same field of endeavor, Lev teaches wherein the metadata comprises rotation metadata and rotating, based on the rotation metadata, the image; and displaying the rotated image in the message transcript of the first messaging application ([0021], MMS communication system for displaying images on a display terminal of a mobile or portable communication device, adapted to convert the pre-source information to source information suitable for display on the display terminal, [0372], optimally convert content for target phone, automatically performs resizing, color palette reduction, compression, rotation, watermark detection and more, [0376], rotates an image by a specified amount with a selection of interpolation methods).
See Lev [0017]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET G MASTRODONATO whose telephone number is (571)270-7803.  The examiner can normally be reached on M-F 9:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MARGARET G MASTRODONATO/Primary Examiner, Art Unit 2641